Exhibit 10.289

THE CHARLES SCHWAB CORPORATION

2004 STOCK INCENTIVE PLAN

NOTICE OF RESTRICTED STOCK AWARD

You have been granted restricted shares of Common Stock of The Charles Schwab
Corporation (“Schwab”) under the Charles Schwab Corporation 2004 Stock Incentive
Plan (the “Plan”) on the following terms:

 

Name of Recipient:    Walter W Bettinger Total Number of Shares Granted:   
250000 Fair Market Value per Share:    $19.5400 Total Fair Market Value of
Award:    $4,885,000.00 Grant Date:    Feb 20, 2007 Vesting Schedule:    So long
as you remain in service in good standing and subject to the terms of the
Restricted Stock Agreement, the restricted shares subject to this award will
become vested on the following dates and in the following amounts:

 

 

Number of Shares on Vesting Date

 

--------------------------------------------------------------------------------

62500 on 02/20/2009

62500 on 02/20/2010

125000 on 02/20/2011

 



--------------------------------------------------------------------------------

You and Schwab agree that this award is granted under and governed by the terms
and conditions of the Plan and the Restricted Stock Agreement, both of which are
made a part of this notice. Please review the Restricted Stock Agreement and the
Plan carefully, as they explain the terms and conditions of this award. You
agree that Schwab may deliver electronically all documents relating to the Plan
or this award (including, without limitation, prospectuses required by the
Securities and Exchange Commission) and all other documents that Schwab is
required to deliver to its stockholders. By accepting this award, you agree to
all of the terms and conditions described above, in the Restricted Stock
Agreement and in the Plan, and you have no right whatsoever to change or
negotiate such terms and conditions.



--------------------------------------------------------------------------------

THE CHARLES SCHWAB CORPORATION

2004 STOCK INCENTIVE PLAN

RESTRICTED STOCK AGREEMENT

 

Payment for Shares    No payment is required for the shares that you are
receiving. Vesting    Subject to the provisions of this Agreement, this award
becomes vested as provided in the Notice of Restricted Stock Award, of which
this Restricted Stock Agreement is a part. Unvested shares will be considered
“Restricted Shares.” If your service terminates for any reason, then your shares
will be forfeited to the extent that they have not vested before the termination
date and do not vest as a result of the termination. This means that the
Restricted Shares will immediately revert to Schwab. You will receive no payment
for Restricted Shares that are forfeited. Schwab determines when your service
terminates for this purpose. For all purposes of this Agreement, “service” means
continuous employment as a common-law employee of Schwab or a parent corporation
or subsidiary of Schwab, and “subsidiary” means a subsidiary corporation as
defined in section 424(f) of the Internal Revenue Code of 1986, as amended (the
“Code”). Accelerated Vesting    This award will become fully vested if your
service terminates on account of your death or disability. This award also will
become fully vested if your service terminates on account of your retirement
provided that your retirement occurs at least two year after the Grant Date
indicated in the Notice of Restricted Stock Award. If, prior to the date your
service terminates, Schwab is subject to a “change in control” (as defined in
the Plan document), this award will become fully vested as of the date that the
change in control occurs. If you are entitled to severance benefits under The
Charles Schwab Severance Pay Plan (or any successor plan), then all or a portion
of your award may be eligible for accelerated vesting under the terms of that
plan. Definition of Disability    For all purposes of this Agreement,
“disability” means that you have a disability such that you have been determined
to be eligible for benefits under Schwab’s long-term disability plan.



--------------------------------------------------------------------------------

Definition of Retirement    If you are an employee of Schwab and its
subsidiaries (other than U.S. Trust Corporation and its subsidiaries (“U.S.
Trust”)), “retirement” means termination of service for any reason other than
death at any time after you attain age 50, but only if, at the time of your
termination, you have been credited with at least 7 years of service. If you are
an employee of U. S. Trust, “retirement” means any termination of service for
any reason other than death at any time after (1) you attain age 65, or (2) the
sum of your age and credited years of service, at the time of your termination,
is equal to or greater than 80, or (3) you attain age 60, but only if, at the
time of your termination, you have been credited with at least 10 years of
service.    The phrase “years of service” above has the same meaning given to it
under the SchwabPlan Retirement Savings and Investment Plan (or any successor
plan).    If your employment is transferred to U.S. Trust and if you met the
requirements for retirement at the time of transfer, then you will be deemed to
have met the requirements of retirement at all times thereafter. Section 83(b)
Election    You may make an election pursuant to Section 83(b) of the Code
within 30 days of the Grant Date to be taxed on the Restricted Shares prior to
vesting. Shares Restricted    You may not sell, transfer, pledge or otherwise
dispose of any Restricted Shares without Schwab’s written consent until they are
vested. Restricted Shares will be issued in your name but held by the Schwab
Corporate Secretary as escrow agent. Schwab may instruct the transfer agent for
its stock to place a legend on the certificates representing the Restricted
Shares or may note in its records the applicable restrictions. The escrow agent
will deliver Restricted Shares to you only after they become vested and after
all other terms and conditions in this Agreement have been satisfied.    You may
make a gift Restricted Shares to your spouse, children or grandchildren or to a
trust established by you for the benefit of yourself or your spouse, children or
grandchildren. However, a transferee of Restricted Shares must agree in writing
on a form prescribed by Schwab to be bound by all provisions of this Agreement
as a condition for the transfer prior to the Restricted Shares becoming vested.



--------------------------------------------------------------------------------

Committee Discretion    In its sole discretion, Schwab’s Compensation Committee
(or its delegate) (the “Compensation Committee”) may lift the transfer
restrictions or accelerate the vesting of Restricted Shares at any time.
Delivery of Shares After Death    In the event of your death prior to the date
your service terminates, your shares will be delivered to your estate. The
Compensation Committee, in its sole discretion, will determine the form and time
of the distribution of shares to your estate. Restrictions on Resale    You
agree not to sell any shares at a time when applicable laws, Schwab’s policies
or an agreement between Schwab and its underwriters prohibit a sale. This
restriction will apply as long as your service continues and for such period of
time after the termination of your service as Schwab may specify. Withholding
Taxes    The Restricted Shares will not be released to you unless you have made
acceptable arrangements to pay any applicable withholding of income and
employment taxes that may be due as a result of this award or the vesting of the
shares. With Schwab’s consent, these arrangements may include without limitation
withholding shares of Schwab stock that otherwise would be issued to you when
they vest. Stockholder Rights    As a holder of Restricted Shares, you have the
same voting, dividend and other rights as Schwab’s stockholders. Contribution of
Par Value    On your behalf Schwab will contribute to its capital an amount
equal to the par value of the Restricted Shares issued to you. No Right to
Remain Employee    Nothing in this Agreement will be construed as giving you the
right to be retained as an employee, consultant or director of Schwab and its
subsidiaries for any specific duration or at all.



--------------------------------------------------------------------------------

Limitation on Payments    If a payment from the Plan would constitute an excess
parachute payment under 280G of the Code or if there have been certain
securities law violations, then your award may be reduced or forfeited and you
may be required to disgorge any profit that you have realized from your award.
   If a disqualified individual receives a payment or transfer under the Plan
that would constitute an excess parachute payment under 280G of the Code, such
payment will be reduced, as described below. Generally, someone is a
“disqualified individual” if he or she is (a) an officer of Schwab, (b) a member
of the group consisting of the highest paid 1% of the employees of Schwab or, if
less, the highest paid 250 employees of Schwab, or (c) a 1% stockholder of
Schwab. For purposes of the section on “Limitation on Payments,” the term
“Schwab” will include affiliated corporations to the extent determined by the
Auditors in accordance with section 280G(d)(5) of the Code.    In the event that
the independent auditors most recently selected by the Schwab Board of Directors
(the “Auditors”) determine that any payment or transfer in the nature of
compensation to or for your benefit, whether paid or payable (or transferred or
transferable) pursuant to the terms of the Plan or otherwise (a “Payment”),
would be nondeductible for federal income tax purposes because of the provisions
concerning “excess parachute payments” in section 280G of the Code, then the
aggregate present value of all Payments will be reduced (but not below zero) to
the Reduced Amount; provided, however, that the Compensation Committee may
specify in writing that the award will not be so reduced and will not be subject
to reduction under this section.    For this purpose, the “Reduced Amount” will
be the amount, expressed as a present value, which maximizes the aggregate
present value of the Payments without causing any Payment to be nondeductible by
Schwab because of section 280G of the Code.    If the Auditors determine that
any Payment would be nondeductible because of section 280G of the Code, then
Schwab will promptly give you notice to that effect and a copy of the detailed
calculation and of the Reduced Amount. You may then elect, in your discretion,
which and how much of the Payments will be eliminated or reduced (as long as
after such election, the aggregate present value of the Payments equals the
Reduced Amount). You will advise Schwab in writing of your election within 10
days of receipt of the notice. If you do not make such an election within the
10-day period, then Schwab may elect which and how much of the Payments will be
eliminated or reduced (as long as after



--------------------------------------------------------------------------------

   such election the aggregate present value of the Payments equals the Reduced
Amount). Schwab will notify you promptly of its election. Present value will be
determined in accordance with section 280G(d)(4) of the Code. The Auditors’
determinations will be binding upon you and Schwab and will be made within 60
days of the date when a Payment becomes payable or transferable.    As promptly
as practicable following these determination and elections, Schwab will pay or
transfer to or for your benefit such amounts as are then due to you under the
Plan, and will promptly pay or transfer to or for your benefit in the future
such amounts as become due to you under the Plan.    As a result of uncertainty
in the application of section 280G of the Code at the time of an initial
determination by the Auditors, it is possible that Payments will have been made
by Schwab which should not have been made (an “Overpayment”) or that additional
Payments which will not have been made by Schwab could have been made (an
“Underpayment”), consistent in each case with the calculation of the Reduced
Amount. In the event that the Auditors, based upon the assertion of a deficiency
by the Internal Revenue Service against you or Schwab which the Auditors believe
has a high probability of success, determine that an Overpayment has been made,
such Overpayment will be treated for all purposes as a loan to you which you
will repay to Schwab on demand, together with interest at the applicable federal
rate provided in section 7872(f)(2) of the Code. However, no amount will be
payable by you to Schwab if and to the extent that such payment would not reduce
the amount which is subject to taxation under section 4999 of the Code. In the
event that the Auditors determine that an Underpayment has occurred, such
Underpayment will promptly be paid or transferred by Schwab to or for your
benefit, together with interest at the applicable federal rate provided in
section 7872(f)(2) of the Code.



--------------------------------------------------------------------------------

Claims Procedure    You may file a claim for benefits under the Plan by
following the procedures prescribed by Schwab. If your claim is denied,
generally you will receive written or electronic notification of the denial
within 90 days of the date on which you filed the claim. If special
circumstances require more time to make a decision about your claim, you will
receive notification of when you may expect a decision. You may appeal the
denial by submitting to the Plan Administrator a written request for review
within 30 days of receiving notification of the denial. Your request should
include all facts upon which your appeal is based. Generally, the Plan
Administrator will provide you with written or electronic notification of its
decision within 90 days after receiving the review request. If special
circumstances require more time to make a decision about your request, you will
receive notification of when you may expect a decision. Plan Administration   
The Plan Administrator has discretionary authority to make all determinations
related to this award and to construe the terms of the Plan, the Notice of
Restricted Stock Award and this Agreement. The Plan Administrator’s
determinations are conclusive and binding on all persons. Adjustments    In the
event of a stock split, a stock dividend or a similar change in Schwab stock,
the number of Restricted Shares that remain subject to forfeiture may be
adjusted accordingly. Severability    In the event that any provision of this
Agreement is held invalid or unenforceable, the provision will be severable
from, and such invalidity or unenforceability will not be construed to have any
effect on, the remaining provisions of this Agreement. Applicable Law    This
Agreement will be interpreted and enforced under the laws of the State of
California (without regard to their choice-of-law provisions), as such laws are
applied to contracts entered into and performed in California.



--------------------------------------------------------------------------------

The Plan and Other Agreements    The text of the Plan is incorporated in this
Agreement by reference. This Agreement, the Notice of Restricted Stock Award and
the Plan constitute the entire understanding between you and Schwab regarding
this award. Any prior agreements, commitments or negotiations concerning this
award are superseded. This Agreement may be amended only by another written
agreement, signed by both parties and approved by the Compensation Committee. If
there is any inconsistency or conflict between any provision of this Agreement
and the Plan, the terms of the Plan will control.

By accepting this grant, I acknowledge that I have read all the required
documents and agree to all terms and conditions.